Case 2:20-cv-04321-PSG-GJS Document 16 Filed 07/14/20 Page 1 of 3 Page ID #:53




   1
     Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
   2 MANNING LAW, APC
     20062 SW Birch St, Suite 200
   3
     Newport Beach, CA 92660
   4 Office: (949) 200-8755
     ADAPracticeGroup@manninglawoffice.com
   5
   6 Attorneys for Plaintiff ANTHONY BOUYER
   7
   8
   9                     UNITED STATES DISTRICT COURT
 10                     CENTRAL DISTRICT OF CALIFORNIA
 11
 12
 13    ANTHONY BOUYER, an                     Case No.: 2:20-cv-04321-PSG-GJS
       individual,                            Hon. Phillip S. Gutierrez
 14
 15    Plaintiff,                             PLAINTIFFS’ NOTICE OF
                                              ERRATA AND WITHDRAWAL RE:
 16                                           RESPONSE TO OSC
       v.
 17
       VANOWEN LLC, a California
 18    limited liability company; and
 19    DOES 1-10, inclusive,
 20    Defendants.
 21
 22
 23
 24
 25
 26
 27
 28                                         1
                     PLAINTIFFS’ NOTICE OF ERRATA AND WITHDRAWAL
Case 2:20-cv-04321-PSG-GJS Document 16 Filed 07/14/20 Page 2 of 3 Page ID #:54




   1 TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
   2 RECORD:
   3        PLEASE TAKE NOTICE THAT Plaintiff ANTHONY BOUYER, an
   4 individual, files this Notice of Errata and Correction. Plaintiff is hereby correcting
   5 the prior papers filed and/or withdrawing the following: PLAINTIFF’S RESPONSE
   6 TO ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
   7 PROSECUTION, Docket 15.
   8        In the prior response (Dkt. 15), Space Box LLC was incorrectly identified as a
   9 party to this action. Space Box LLC is not a party to this action and no settlement
 10 has been reached with Space Box LLC.
 11         Plaintiff respectfully requests that the Court accept the filing of his
 12 concurrently re-filed PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE
 13 RE DISMISSAL FOR LACK OF PROSECUTION which correctly identifies
 14 Vanowen LLC as a party to this action.
 15
 16 DATED: July 14, 2020                   Respectfully submitted,
 17
                                           MANNING LAW, APC
 18
 19
 20
                                           By: /s/ Joseph R. Manning, Jr.
 21                                            Joseph R. Manning, Jr.
                                               Attorneys for Plaintiff
 22
                                               Anthony Bouyer
 23
 24
 25
 26
 27
 28                                         2
                     PLAINTIFFS’ NOTICE OF ERRATA AND WITHDRAWAL
Case 2:20-cv-04321-PSG-GJS Document 16 Filed 07/14/20 Page 3 of 3 Page ID #:55




   1                           CERTIFICATE OF SERVICE
   2        I certify that on July 14, 2020 I electronically filed the foregoing document
   3 with the Clerk of the Court using CM/ECF. I also certify that the foregoing
   4 document is being served this day on counsel of record in this action via email
   5 transmission and via transmission of Electronic Filing generated by CM/ECF.
   6                                                Respectfully submitted,
   7
   8 Dated: July 14, 2020                          MANNING LAW, APC

   9
 10
                                            By:    /s/ Joseph R. Manning, Jr., Esq.
 11                                               Joseph R. Manning, Jr., Esq.
 12                                                Attorney for Plaintiff,
                                                   Anthony Bouyer
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                   CERTIFICATE OF SERVICE
